Title: To George Washington from David Stuart, 18 December 1796
From: Stuart, David
To: Washington, George


                        
                            Dear Sir, 
                            Hope Park Decr 18th 1796
                        
                        I now inclose you a copy of your account made out by Mr Kieth, and allso one of
                            the little extract from your books furnished me by Mr Lear in the Summer 1793—Mrs Stuart’s
                            illness has prevented my doing it sooner. I had considered her recovery as impossible, till
                            within these two days—I flatter myself, she is now out of danger, and will be soon freed
                            from her long and painfull confinement.
                        I hope Mr Adet’s conduct, together with the report of Louisiana being ceded to
                            France, will prevent our Countrymen throwing themselves into the bosom of France; as it would appear to be the object of some to make them—The former seems to have excited much disgust,
                            and the latter with great justice much alarm—I suspect the Minister has gone rather further than
                            his partisans could wish; or too far to enable them to make dupes  of
                            the people—Our election has satisfyed more than  before, of the extreme
                                impolicy of permitting any emigrants to this Country, to have the right of
                            voting or being voted for at an election—They were by far the most zealous, among us, and most
                            influential. I have no doubt but they have had a powerfull effect even when
                            —I think it is a subject worthy the attention of Congress—I have written to Col. Simms
                            on it, and he promises me to attempt it in our Assembly: tho’ it should fail, it may be the
                            means of calling the attention of other Legislatures, and perhaps Congress to it—To those,
                            who may be opposed to it, from a sense of obligation to this description of persons at the
                            late Election, and in the Politics of the moment at this period, it may be
                            replied, that it is in perfect conformity to the opinion of Mr Jefferson in his notes on
                            Virginia—Those who look further into the subject, must feel some alarm, at finding that
                            Montesquieu (whose authority on the subject of government is admitted among all) in his
                            history of the causes of the subversion of the Roman empire, considers the indiscriminate
                            admission to Citizenship, first introduced by Sylla in the civil war with Marius for party
                            purposes, as an essential cause of it.
                        It seems Mr Henry refuses the office of Governor, a circumstance much I think
                            to be regretted in our situation as to parties—A Convention Col. Simms writes me is meant to
                            be called to form a new Constitution for this State—Tho’ it is very desirable, it is perhaps
                            not well timed. With respectfull  compts to Mrs Washington—I am Dr Sir, with perfect respect
                            Your Affect. Serv.
                        
                            Dd Stuart.
                            
                        
                    